Citation Nr: 1645105	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-16 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as gastroesophageal reflux disease (GERD) with constipation), to include as secondary to the Veteran's service-connected psychiatric disorder.    

4.  Entitlement to an initial compensable disability rating for a fracture of the neck of the left fifth metacarpal (the left little finger).  

5.  Entitlement to an initial disability rating greater than 30 percent for major depressive disorder with anxiety, prior to November 20, 2014.

6.  Entitlement to an initial disability rating greater than 70 percent for major depressive disorder with anxiety, on and after November 20, 2014.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1986 to September 1987 and from February 1990 to November 1990.  

The increased rating and new and material evidence issues come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of service connection for a gastrointestinal disorder comes to the Board on appeal from April 2012 and August 2012 rating decisions issued by the RO in Milwaukee, Wisconsin.  

Finally, the TDIU issue comes to the Board on appeal because the Veteran has submitted evidence of unemployability due to his service-connected left little finger and psychiatric disabilities during the course of his increased rating appeals.  See e.g., March 2015 TDIU application (VA Form 21-8940); VA vocational rehabilitation treatment records dated from 2011 to 2015.  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board sees that the RO has already developed the TDIU issue (see, e.g., June 2015 VCAA letter), as well as adjudicated it (see July 2015 rating decision).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records dated through August 2015.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.  

After the hearing, the veteran was given 60 days to submit additional evidence.  Regardless, neither the Veteran nor his representative has submitted any additional evidence.  

However, the Board sees that the RO secured additional relevant VA treatment records, VA examinations, and private medical evidence after its issuance of Supplemental Statements of the Case (SSOCs) in March 2015 and August 2015.  Notably, there is no indication the RO had the opportunity to review this additional evidence and issue a subsequent SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2015) (the RO must issue another SSOC when additional, relevant evidence is submitted or secured after issuance of a SOC or SSOC).  In any event, because the Veteran, through his representative, submitted a November 2016 waiver of the RO's initial consideration of this evidence, the Board accepts this evidence for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board will adjudicate the new and material evidence issue for the thoracic spine and the service connection issue for a gastrointestinal disorder.  However, the increased rating, TDIU, and service connection for a thoracic back disorder issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO previously considered and denied a claim for service connection for a "back" disorder.  

2.  The Veteran was notified of the November 2005 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of this decision. 

3.  The evidence received since the November 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracic spine disorder and raises a reasonable possibility of substantiating the claim.   

4.  The Veteran's current gastrointestinal disorders did not manifest in service and are not related to any event or incident of his active service from March 1986 to September 1987 and from February 1990 to November 1990.

5.  The Veteran's current gastrointestinal disorders were not caused or aggravated by his service-connected major depressive disorder with anxiety or psychiatric medication taken for this disability.   

CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied service connection for a "back" disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the November 2005 rating decision is new and material, and the claim for service connection for a thoracic spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A gastrointestinal disorder was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by service-connected major depressive disorder with anxiety.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With regard to the new and material evidence issue for the thoracic spine, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C.A. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In any event, in this case, the May 2010 VCAA notice letter explained and defined the term "new and material evidence."  Moreover, for the new and material evidence issue for a thoracic spine disorder, because this issue on appeal is being reopened, VA's duties to notify and assist are deemed fully satisfied and there would be no prejudice to the Veteran in proceeding to decide the new and material evidence issue.  

For the service connection issue for a gastrointestinal disorder being denied in the present decision, VA's duty to notify was satisfied by letters dated in October 2011, May 2012, January 2014, and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The January 2014 letter, in particular, addressed secondary service connection.  

Accordingly, the Veteran has received all required notice in this case for the service connection issue for a gastrointestinal disorder, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.    

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA inpatient and outpatient treatment records, Social Security Administration (SSA) disability records, private medical evidence as authorized by the Veteran, and VA examinations.  The Board also secured St. Joseph Hospital records for the Veteran dated from 2007 to 2010, but there were no records from 2006 showing treatment for a gastrointestinal disorder, as alleged by the Veteran.  The Veteran also failed to provide medical authorization to secure potentially relevant private treatment records from Jefferson City, Missouri, dated in 1992.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  In a June 2015 response, the Veteran indicated he had no additional evidence to submit, asked that the Board adjudicate his claims.  

The Veteran was also afforded VA esophageal examinations and opinions in February 2012 and February 2015 that addressed the etiology of his gastrointestinal problems, on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered together, these VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the gastrointestinal disorder issue on appeal.  The February 2015 VA examination and opinion, in particular, is fully adequate.  

The February 2015 VA examination with a March 2015 VA addendum opinion also addressed whether the Veteran's gastrointestinal disorders are (a) proximately due to or the result of a service-connected psychiatric disability or (b) aggravated by a service-connected psychiatric disability.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The VA opinions were fully adequate as they addressed both the causation and aggravation facets of the secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient if it did not clearly encompass a discussion of aggravation).  

The Board acknowledges that in the present decision, it is remanding the other issues on appeal in order to secure service personnel records (SPRs) and VA vocational rehabilitation records.  However, there is no evidence or allegation that either set of records would be "relevant" to the gastrointestinal disorder issue on appeal being denied.  In this regard, the Board is remanding the other issues on appeal to secure SPRs to confirm whether or not the Veteran served in airborne parachute school during service for purposes of establishing a potential thoracic spine injury.  Thus, logically, any such SPRs would have no bearing on his gastrointestinal problems.  In addition, the VA vocational rehabilitation folder is being secured because they would be relevant in determining employability for TDIU purposes.  However, any such records would not shed light on the etiology of the Veteran's gastrointestinal issues.  On that note, for disability compensation claims, VA shall secure any records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(c)(1).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  

The duty to assist is not unlimited in scope.  VA should not be "assist[ing] in fishing expedition[s] to determine if there might be some unspecified information which could possibly support [a] claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  This would pose an unprecedented extension of VA's duty to assist.  Id.  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Indeed, it is well-settled that development merely for its own sake, without a reasonable possibility of substantiating a claim, "cause[s] unnecessary delay, waste[s] scarce resources, and [is] harmful to the entire system, including to the Court, VA, and, most importantly, the veteran."  Carter v. Shinseki, 26 Vet. App. 535, 547 (2014) (emphasis added).  

Moreover, for the gastrointestinal service connection issue being denied, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For instance, the Veteran has not alleged any deficiency with his March 2016 hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, supra.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the gastrointestinal service connection issue.   

With regard to increased rating, TDIU, and service connection for a thoracic back disorder issues, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  

II.  New and Material Evidence

In an earlier November 2005 rating decision, the RO denied a claim for service connection for a "back" condition because although the Veteran's STRs recorded some treatment for back pain, post-service there was no evidence of a current back disability.  In other words, there was no evidence of a current, chronic back disability.  The Veteran was notified of this rating decision and of his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of the notice of decision.  Therefore, the November 2005 rating decision became final for the back disorder.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2005).

The Veteran filed his claim to reopen service connection for a thoracic spine disorder in April 2010.  Although the RO already has reopened the thoracic spine claim and adjudicated it on the underlying merits (on a de novo basis), the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the thoracic spine disorder before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Shade, 24 Vet. App. at. at 117.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence has been received for the thoracic spine issue, since the time of the final November 2005 VA rating decision.  See 38 C.F.R. § 3.156(a).  For the thoracic spine disorder, the RO secured SSA disability records dated in 2010, VA treatment records with X-rays dated from 2010 to 2015, and a VA examination dated in June 2010, revealing evidence of current thoracic spine pathology - specifically, degenerative arthritis and osteopenia.  Assuming the credibility of this evidence for purposes of reopening, the Board finds that this additional evidence relates to a previously unestablished fact and raises a reasonable possibility of substantiating the thoracic spine claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a thoracic spine disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the thoracic spine claim can be addressed.

III.  Service Connection for a Gastrointestinal Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as peptic ulcers (gastric or duodenal), shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

With respect to presumptive service connection for peptic ulcers, the provisions of 38 C.F.R. § 3.309(a) specifies that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer. Whenever possible, laboratory findings should be used in corroboration of the clinical data. 

However, in the present case, with regard to the Veteran's gastrointestinal disorders of record, there is no evidence or allegation of an enumerated "chronic disease" such as a peptic ulcer, either in-service or post-service.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  In this regard, neither STRs, nor a private March 2010 esophagogastroduodenoscopy (EGD) with esophageal biopsies, nor a June 2010 VA computed tomography (CT) scan of the abdomen, nor VA inpatient or outpatient gastrointestinal records dated from 2010 to 2015, reveal a diagnosis of a peptic ulcer.  

Thus, at the outset, the Board finds that an analysis under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as a peptic ulcer is not warranted.  It follows that the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) do not apply here.  Id. at 1338-39.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court has held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

That is, the nexus element may be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8°Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying rheumatic fever.  38 C.F.R. § 3.159(a)(1); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran dates the onset of his current GERD with constipation to the time of his military service in 1986, 1987, and 1990.  He says his gastrointestinal problems have been intermittent since the time of his military service, but worsened in the 2000s as the result of medications he takes for his service-connected psychiatric disorder.  He has also stated that his digestive issues stem from a November 1990 in-service suicide attempt in which his stomach was pumped.  See April 2011 claim for service connection; May 2013 VA Form 9; February 2012 and February 2015 VA esophageal examinations; March 2016 hearing testimony at pages 7, 17-19.   

Upon review of the evidence of record, the Board finds that service connection for a gastrointestinal disorder is not warranted.  

As mentioned above, the first and perhaps most fundamental requirement for any service-connection claim is proof the veteran currently has the claimed disability.  38 U.S.C.A. §§ 1110, 1131; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with GERD - otherwise described as esophagitis, duodenitis, hiatal hernia, gastropathy, and heartburn.  See private March 2010 EGD with esophageal biopsies; June 2010 VA CT scan of the abdomen, VA inpatient and outpatient treatment records dated from 2010 to 2015; and February 2012 and February 2015 VA esophageal examinations.  The Veteran's frequent constipation has been identified as a symptom or manifestation of his GERD disability.  See November 2013 VA gastroenterology outpatient consult; February 2015 VA esophageal conditions examination.  The Veteran takes omeprazole and pantoprazole and Docusate for his gastrointestinal condition.  In any event, the evidence clearly reveals a current gastrointestinal disability for the Veteran with various symptoms.  The remaining is whether his current gastrointestinal disability manifested in service or is otherwise related thereto.

With regard to in-service evidence, an STR dated in June 1986 reveals nausea and a high temperature with viral syndrome.  A short time thereafter, a July 1986 STR documented some GI symptoms (stomach pain and diarrhea potentially due to stomach flu or gastritis).  The Veteran also had exhaustion at that time.  He was Given Mylanta and Kaopectate.  

However, with regard to in-service evidence, in a May 1987 STR Report of Medical History, the Veteran denied stomach, liver, or intestinal trouble, as well as frequent indigestion.  In addition, a May 1987 STR examination showed a normal abdomen, anus, and rectum.  In between his two periods of service, a December 1987 VA examination noted no abnormalities for the Veteran's digestive system.  During his second period of service, at an August 1989 STR Report of Medical History at enlistment, the Veteran again denied stomach, liver, or intestinal trouble, as well as frequent indigestion.  His August 1989 STR enlistment examination revealed a normal rectum, anus, and abdomen.  

A November 1990 STR documented the Veteran was hospitalized for alcohol abuse and a personality disorder.  There was a possible overdose of Ecotrin.  The Veteran vomited and his stomach was pumped.  A suicidal gesture was assessed.  No specific gastrointestinal disability was diagnosed at this time or in the remainder of his STRs.    

Post-service, as previously noted, not one of the Veteran's gastrointestinal disorders is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.   

Nonetheless, post-service the Board has considered whether the Veteran has had frequent or persistent symptoms of a gastrointestinal disorder continuing after his separation from service in November 1990.  The Veteran reports his first post-service for GERD symptoms was in 1992 and 1996 at a free clinic in Jefferson City, Missouri.  The Veteran has not submitted these private records nor authorized for their release.  In fact, the Veteran stated these records were not available.  See February 2015 VA esophageal conditions examination.  In any event, the Veteran is competent to report observable gastrointestinal symptoms.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2). 

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152  (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, post-service, the most probative evidence of record fails to document any frequent or persistent symptoms or complaints of gastrointestinal problems for many decades after the Veteran's military service.  Post-service, the first medically documented evidence of a gastrointestinal disorder is a February 2004 private clinical record revealing treatment for type II diabetes mellitus and nausea.  In addition, September 2008 correctional facility records first assess constipation, for the past three weeks.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the important factor.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, weigh a lack of contemporaneous medical evidence as one factor, among others, that the Board can consider and weigh against lay evidence.  Buchanan, 451 F.3d at 1337.  That is, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In particular, the following evidence reveals no gastrointestinal symptoms or complaints for many years after service:

Private treatment records from Capitol Region Medical Center dated from 2000 to 2003 reveal complaints and treatment for type II diabetes mellitus, but not a gastrointestinal disorder.  In fact, in these particular treatment records dated in November 2000, December 2000, January 2001, June 2001, August 2001, December 2001, and December 2003, the Veteran either failed to report or openly denied gastrointestinal symptoms.  This weighs heavily against the existence of a GERD disability from 2000 to 2003.  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

With regard to post-service gastrointestinal symptoms, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this regard, the Veteran's statements in the medical evidence above, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

That is, if the Veteran was having frequent or persistent gastrointestinal symptoms from 1992 onwards, common sense dictates it is highly unlikely he would fail to mention his gastrointestinal symptoms or GERD diagnosis on numerous occasions from 2000 to 2003.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In summary, the Veteran's failure to report any complaints of a gastrointestinal condition at earlier instances of medical treatment from 2000 to 2003, and in fact his occasional denial of gastrointestinal symptoms in those records, is persuasive evidence that he was not then experiencing any relevant gastrointestinal problems, which outweighs his present recollection to the contrary.

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current gastrointestinal problems with his periods of service in 1986, 1987, and 1990.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's gastrointestinal disorder.  In fact, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's present GERD and his periods of military service from 1986 to 1990.  

Specifically, a February 2012 VA esophageal examination noted the Veteran's reported history of stomach problems for 20 years since 1990s.  He Veteran stated he was first diagnosed with GERD in 2006 by a nurse he was dating.  Currently he is taking omeprazole 20 mg daily that he started about a year ago.  He reported nausea, vomiting, hematemesis, and melena in stool.  The VA examiner remarked that review of the STRs does not report any symptoms of GERD or symptoms that could be related to early GERD.  Therefore his GERD was not caused or aggravated by his military service. 

Subsequently, a different February 2015 VA esophageal conditions examiner came to the same negative conclusion regarding service connection for a gastrointestinal disorder.  The VA examiner diagnosed reflux esophagitis, retching gastropathy, and mild duodenitis, based on the findings of a June 2013 EGD.  The Veteran reported to the VA examiner that he was first diagnosed with GERD in Jefferson City, MO, in 1992.  He did not have testing at that time, but had gone through the ER.  He notes that he would have "these bad reactions every couple of years."  He describes these reactions as throwing up, heartburn, and not being able to keep anything he drinks or eats down.  The Veteran reported that he first was given omeprazole in 1992 (notably, this contradicts the Veteran's earlier report to the February 2012 VA examiner that he first started taking omeprazole for his GERD in 2010 / 2011).    

The February 2015 VA examiner assessed that currently the Veteran has well- controlled esophagitis / gastropathy by medication.  The episode the Veteran described in July 1996 (it appears the VA examiner meant July 1986 during service) is consistent with an acute bout of stomach flu or gastroenteritis.  The VA examiner commented there is insufficient evidence of a chronic, disabling condition in service, or any time close to the end of service.  The Veteran was not diagnosed with any GI conditions by definitive testing, until he underwent an EGD in 2011, but he was not diagnosed with a chronic condition, such as reflux esophagitis, until 2013, again by EGD.  Thus, it is less likely as not that the currently diagnosed GI conditions are related to the acute illness shown in the Veteran's STRs.  The VA examiner added that the current constipation was not shown in service and is therefore not related to service.

In particular, the February 2015 VA examination and opinion was thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to gastrointestinal problems, despite being given the opportunity to do so.  The February 2015 VA examination and opinion weighs heavily against the service connection claim.   

With regard to lay evidence of a nexus of current gastrointestinal problems to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of gastrointestinal problems during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record, which is sometimes inconsistent with the Veteran's lay assertions.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a gastrointestinal disorder, on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the alternative, the Veteran has also asserted that his current gastrointestinal disorders were caused or aggravated by his service-connected major depressive disorder with anxiety.  In particular, he believes that his GERD with chronic constipation are secondary to both the psychiatric medication and the anxiety symptoms from his service-connected major depressive disorder with anxiety.  He indicates that his psychiatric medications have worsened or aggravated the gastrointestinal problems that already may have existed.  See March 2016 hearing testimony at pages 7, 17-19.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A VA medical opinion regarding both the causation and aggravation facets of a secondary service connection claim must be provided in a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013)

As noted, the Veteran is already service-connected for major depressive disorder with anxiety.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to secondary service connection for a gastrointestinal disorder.  With regard to secondary service connection, the Board finds there is simply no probative evidence of record that the Veteran's service-connected major depressive disorder with anxiety or medication taken for that disability caused or aggravated his current gastrointestinal disorders  38 C.F.R. § 3.310(a), (b).  No medical professional of record has provided an opinion to support the Veteran's general assertions of secondary service connection.  

More significantly, there is strong medical evidence weighing against a finding of secondary service connection.  In particular, the February 2015 VA examination with a March 2015 VA addendum opinion assessed that "[i]t is less likely as not that the service connected depression and anxiety caused or permanently aggravated the Veteran's current GERD.  The VA examiner reasoned that these psychiatric conditions do not cause GERD, these psychiatric conditions do not permanently aggravate GERD, and the medications the Veteran takes are not listed as causes of GERD.  The VA examiner added that the Veteran's constipation was only a symptom of his GERD.  The VA examiner referenced the National Institutes of Health in rendering these conclusions.  

The February 2015 VA examination and opinion and March 2015 VA addendum opinion are based on a review of the relevant evidence of record, are uncontroverted, and provide clear evidence against the Veteran's secondary service connection claim.  There is no contrary medical opinion of record.  

With regard to lay evidence of a nexus between his current gastrointestinal disorders and his service-connected major depressive disorder with anxiety, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert, 21 Vet. App. at 462.  The Veteran is indeed competent to report purported symptoms of his gastrointestinal and psychiatric disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, his lay assertions regarding a secondary relationship are unpersuasive in light of the detailed and clear findings of the February 2015 VA examiner with March 2015 VA addendum opinion.  

Accordingly, the preponderance of the evidence is against the Veteran's secondary service connection claim for a gastrointestinal disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a thoracic spine disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a gastrointestinal disorder, to include as secondary to service-connected major depressive disorder with anxiety, is denied.   


REMAND

However, before addressing the merits of the increased rating, TDIU, and service connection for a thoracic back disorder issues on appeal, the Board finds that additional development of the evidence is required.

First, the AOJ has not secured the Veteran's SPRs from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  The Veteran has asserted that he served in airborne parachute school during service, and that his thoracic spine condition developed as the result of the tightness of his parachute harness and the stress on the spine caused by the jumps themselves.  Therefore, his SPRs may be relevant in verifying his participation in airborne parachute school during service in 1986 and 1987.  See March 2016 hearing testimony at pages 6-8, 17.    

Second, VA treatment records dated from 2010 to 2015 document that the Veteran has undergone training or counseling under VA's Chapter 31 vocational rehabilitation program for his service-connected disabilities.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  In the present case, any Chapter 31 vocational rehabilitation records pertaining to the Veteran's psychiatric and left 5th finger disabilities may be relevant to the increased rating and TDIU claims being remanded.  Therefore, the AOJ should secure any Chapter 31 vocational rehabilitation folder including any counselor's assessment, and associate it with the VBMS claims folder.   

Third, complete VA treatment records from the Milwaukee, Wisconsin VA healthcare system dated from August 2015 to the present must be associated with the claims file.  In particular, the Veteran testified at the hearing that he recently received VA mental health counseling in February 2016 and VA urgent care treatment for his anxiety in late 2015 / early 2016.  See March 2016 hearing testimony.  

Fourth, for the service-connected major depressive disorder with anxiety, remand is required for a current VA mental health examination.  The Veteran was last provided a VA examination in connection with his service-connected psychiatric disability in June 2015, which is fairly recent.  However, the Veteran has alleged that his service-connected connected psychiatric disability may have worsened since the time of this VA examination.  He also has stated that he received VA mental health counseling in February 2016 and VA urgent care treatment for his anxiety in late 2015 / early 2016.  See March 2016 hearing testimony at pages 3, 13-17.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected psychiatric disability.

The VA mental health examiner should conduct the VA examination in accordance with the DSM-5.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in March 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case. 

Fifth, the Veteran was last provided a VA examination in connection with his service-connected right fifth finger disability in February 2015, which is not unduly remote in time.  Regardless, subsequent to the February 2015 VA examination, the Veteran has alleged that his service-connected right fifth finger disability has continued to worsen since that time.  Specifically, he indicates he cannot move his right fifth finger, and he has requested a new VA examination.  See March 2016 hearing testimony at pages 3, 9-10.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right fifth finger disability.  

Sixth, a remand is required to obtain an adequate VA examination to address the etiology of the Veteran's current degenerative arthritis of the thoracic spine and osteopenia of the thoracic spine.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded an earlier VA spine examination in January 2010 at which time the VA spine examiner concluded that the Veteran's arthritis of thoracolumbar spine is not related to his service. However, this VA spine examination is flawed in several respects.  First, the January 2010 VA spine examiner failed to discuss the significance of the Veteran's in-service treatment for low back pain and a muscle strain on several occasions during service.  Second, the January 2010 VA spine examiner also confusingly added that it would be "mere speculation" to consider whether the Veteran's military service caused his current thoracic spine problems, in contrast to his initial, more definitive conclusion that there was no nexus to service.  Thus, the VA spine examiner's conclusions were confusing and unclear.  Third, the January 2010 VA spine examiner failed to provide an etiological opinion for the Veteran's currently diagnosed osteopenia.  Accordingly, a new, adequate VA examination is necessary to address the etiology of the Veteran's current thoracic spine disorders.  

Seventh, the TDIU claim on appeal is inextricably intertwined with the increased rating claims on appeal.  In this regard, if the increased rating claims are granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2015).  For this reason, the increased rating claims being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC, RMC, or any other appropriate entity and secure the Veteran's complete service personnel records (SPRs) for his periods of active military service with the U.S. Army from March 1986 to September 1987 and from February 1990 to November 1990 (SPRs may verify whether or not the Veteran served in airborne parachute school during service, in support of his allegation that his thoracic spine condition developed as the result of the tightness of his parachute harness and the stress on the spine caused by the jumps themselves).  

2.  The AOJ should secure the Veteran's complete Chapter 31 vocational rehabilitation folder, if it exists, including any counselor's assessment and associate it with the claims folder.  (VA treatment records dated from 2010 to 2015 document that the Veteran has undergone training or counseling under VA's Chapter 31 vocational rehabilitation program for his service-connected disabilities).  

3.  The AOJ should secure complete VA treatment records from the Milwaukee, Wisconsin VA healthcare system dated from August 2015 to the present, and associate them with the claims file.  In particular, the Veteran testified at the March 2016 hearing that he received VA mental health counseling in February 2016 and VA urgent care treatment for his anxiety in late 2015 / early 2016.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

4.  After any additional records are associated with the claims file, the AOJ should provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected major depressive disorder with anxiety.  Access to the VBMS and Virtual VA claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should also discuss the effect of the Veteran's psychiatric disability on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected psychiatric disability should be utilized.  An explanation for all opinions must be provided.  The examination must be in accordance with the DSM-5.  

5.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right fifth finger disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected right fifth finger disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQ for the service-connected right fifth finger disability should be utilized.  The explanation for all opinions expressed must be provided.  

6.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current degenerative arthritis of the thoracic spine and osteopenia of the thoracic spine.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following question: 

(a)  For the Veteran's currently diagnosed degenerative arthritis of the thoracic spine and osteopenia of the thoracic spine, is it at least as likely as not (i.e., 50 percent or more probable) that either disorder began during or is otherwise causally related to the Veteran's active service from March 1986 to September 1987 and from February 1990 to November 1990?  In particular, the VA examiner should address if the Veteran's documented in-service complaints and treatment for back pain and a muscle strain were early manifestations of his currently diagnosed degenerative arthritis of the thoracic spine or osteopenia of the thoracic spine.  In addition, the VA examiner should address whether the Veteran's currently diagnosed degenerative arthritis of the thoracic spine or osteopenia of the thoracic spine developed over time as the result of in-service airborne parachute school (tightness of his parachute harness and the stress on the spine caused by the jumps themselves).  If the AOJ is unable to secure the Veteran's SPRs as part of this remand, the VA examiner should assume the Veteran is credible in his description of being in airborne parachute school.

(b) In rendering the above opinion, the VA examiner should consider and address the following evidence:

(i) The Veteran contends that he first injured his back during service in 1986 and 1987 in airborne parachute school.  He indicates he hurt his back making jumps from a 35 foot tower at Ft. Benning, Georgia, during tower week.  He also describes the tightness of his parachute harness as being a factor.  He asserts continuous low back and thoracic back symptoms since the mid-1980s.  Over time, post-service, he says his back symptoms have worsened and become more consistent.

(ii) Service treatment records (STRs) document the Veteran's complaints of low back pain in April 1986, June 1986, and December 1986.  He was prescribed Ecotrin.  A muscle strain was assessed.  It was noted the complaints of low back pain occurred from lifting equipment.  In a May 1987 STR Report of Medical History, the Veteran reported a history of recurrent back pain and leg cramps.  However, upon objective examination in May 1987, his spine was normal.  

A December 1987 VA examination conducted between his periods of service showed a normal musculoskeletal system, and an August 1989 STR enlistment examination during his second period of service showed a normal spine.  The Veteran also denied recurrent back pain at that time in August 1989. 

Finally, an August 3, 1990 STR revealed the Veteran's complaints of back pain that began after lifting weights.  It was noted that history of back trauma was negative.  The diagnosis was rule out back strain.

(iii) Post-service, there was no evidence of a back condition at a December 1991 VA orthopedic examination, in Capitol Region Medical Center records dated from 2000 to 2003, and in a February 2004 private clinic record (back was deemed normal).  

(iv) Post-service, in a March 2005 VA Form 21-4142, the Veteran reported earlier treatment at Capital Region Medical Center and a private resident clinic for a back condition from 1996 to 2003 or 2004.  However, none of the records secured above confirmed this back treatment.    

(v)  Post-service, the first medical evidence of a back problem in the claims folder are September 2008 correctional facility records in which the Veteran reported back pain x 3 weeks.  The Veteran stated he injured his neck on his cell or bed.  Since then he has had pain in the lower back that radiates to the neck.  October 2008 private X-rays revealed degenerative osteoarthritis of the thoracic spine at that time. 

(vi) Post-service, a January 2010 WF - St. Joseph Campus private record documented a new injury in which the Veteran was a pedestrian on the street when he was struck by a car on the right side injuring his right knee area.  He underwent surgery to the right knee.  A June 2010 VA spine examiner assessed that the Veteran's spasm of his paravertebral muscles and his limp are result of this January 2010 car accident that is not service connected.

(vii)  Post-service, July 2010 and November 2013 VA X-rays diagnosed degenerative arthritis of the thoracic spine and osteopenia of the thoracic spine.  The etiology of the osteopenia was described as "uncertain" in a patient this young.  Possible causes of the osteopenia included disuse osteoporosis, nutritional deficiency, and steroids, among others.
 
7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating, TDIU, and service connection for a thoracic back disorder issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


